Per Curiam:
We deem it unnecessary to answer at length the able and *360zealous argument of tbe counsel for the plaintiff in error, or-to review the numerous authorities cited by them. The case was tried on the plea that the premises were “a part of and in a rural district.” That was the issue tried. The jury found it in favor of the defendant. The only question then is, What is the law upon this state of facts ? It is well settled that where the property is rural there is an absence of power to charge it by the foot-front measure of liability. Seely v. Pittsburgh, 82 Pa. 360, 22 Am. Rep, 760; Philadelphia v. Wetherill, 13 W. N. C. 10. The case of Lukens v. Philadelphia, 13 W. N. C. 86, declares nothing in conflict therewith; it follows there was no error in rejecting the offers of evidence, nor in the answers to the points, nor in the charge of the court.
Judgment affirmed.